Citation Nr: 1517761	
Decision Date: 04/24/15    Archive Date: 05/04/15

DOCKET NO.  13-21 933A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in White River Junction, Vermont


THE ISSUE

Entitlement to service connection for Meniere's syndrome.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. Anderson, Associate Counsel 


INTRODUCTION

The Veteran had service from April 1971 to August 1971.  

This matter comes to the Board of Veterans' Appeals (Board) from a December 2011 rating decision of the Department of Veterans' Affairs (VA) Regional Office (RO) in White River Junction, Vermont.  

The Veteran testified at a hearing before the Board in July 2014.  A Veterans Law Judge (VLJ) or Acting VLJ (AVLJ) who conducts a hearing must fully explain the issues and suggest the submission of evidence that may have been overlooked.  Bryant v. Shinseki, 23 Vet. App. 488 (2010).  Here, during the hearing, the Veteran was assisted by a representative, and both the representative and the AVLJ asked relevant questions concerning the Veteran's symptoms and the resulting impairment, as well as the effect of his disability on his daily life and his occupation.  Neither the Veteran nor his representative has asserted that VA failed to comply with 38 C.F.R § 3.103(c)(2).


FINDINGS OF FACT

1.  The Veteran is service connected for left sided hearing loss and tinnitus.  

2.  The Veteran has been diagnosed with vertigo and aural fullness. 

3.  The preponderance of the evidence supports a finding that the Veteran has atypical Meniere's disease.  

4.  Resolving all doubt in the Veteran's favor, his Meniere's disease symptoms are related to his active service.  





CONCLUSION OF LAW

The criteria to establish service connection for Meniere's disease are met.  38 U.S.C.A. §§ 1110, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.310 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veteran seeks service connection for Meniere's disease, which is an ear disease resulting in combinations of hearing loss, tinnitus, vertigo and aural fullness.  See Dorland's Illustrated Medical Dictionary 539 (32nd Ed. 2012).

Service connection will be granted if it is shown that a Veteran has a disability resulting from an injury or disease contracted in the line of duty, or for aggravation of a preexisting injury or disease contracted in the line of duty in the active military, naval or air service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  That an injury incurred in service alone is not enough.  There must be chronic disability resulting from that injury.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b). 
  
In addition, service connection may be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that a disease was incurred in service.  38 C.F.R. § 3.303(d).  Generally, to prove service connection, the record must contain: (1) the existence of a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the current disability and a disease or injury incurred or aggravated during service.  See Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  In certain cases, competent lay evidence may demonstrate the presence of any of these elements.  Davidson v. Shinseki, 581 F. 3d 1313 (Fed. Cir. 2009). 

The Veteran is already service connection for left sided hearing loss and tinnitus.  There is evidence in his service treatment notes that he has a history of a blast injury to the left ear while in service.
  
There is a treatment note from February 2015 that states the Veteran has several features of Meniere's disease, although the exact etiology is not certain.  Retrocochlear lesion has been ruled out with an MRO.  VNG at DHMC showed left unilateral vestibular weakness of 33% in April 2011.  The Veteran's audiograms have been stable with asymmetric high frequency hearing loss in the left ear.  He underwent an electrocochleography to confirm suspicion of Meniere's disease, but it was nondiagnostic due to technical problems.  

The Veteran was prescribed meclizine 2-3 times per day and it makes him feel like a "zombie."  His left ear feels stuffy, ringing sometimes, but the ringing is not associated with vertigo.  The examiner discussed treating the Veteran for presumed Meniere's disease despite the non classical symptoms.  

As such, the Veteran does have a diagnosis of Meniere's disease, and the first element of service connection has been met.  There is evidence of a blast injury in service, which contributed to his hearing loss and tinnitus.  The Board finds that the second element of service connection has been met. 

The Board will now review the evidence to determine if there is a causal relationship between the current disability and a disease or injury incurred or aggravated during service.  As the Veteran has already been service connected for hearing loss and tinnitus, and Meniere's disease is an ear disability resulting in combinations of hearing loss tinnitus and vertigo, it appears that his non-classical Meniere's disease is related to the same etiology.  

The Board does note that many of the Veteran's examiners seem reluctant to give a definitive determination of the etiology of the Veteran's Meniere's disease.  For instance, a VA examiner noted in February 2013 remained uncertain of the exact etiology of the Veteran's disability.  However, a nurse practitioner in February 2011 stated that it was as likely as not that his condition was service-connected.  

In light of the Veteran already being service connected for left-sided hearing loss and tinnitus and his current diagnosis of aural fullness and vertigo, the Board finds that the all doubt is resolved in the Veteran's favor and that the preponderance of the evidence supports a finding that the Veteran's Meniere's disease is related to his active service.  Accordingly, the Board concludes that service connection for Meniere's disease has been established.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  

Duty to Notify and Assist 

Since the entire benefit sought on appeal has been granted, no purpose would be served by undertaking an analysis of whether there has been compliance with the notice and duty to assist requirements set out in the Veterans Claims Assistance Act (VCAA) of 2000 (codified at 38 U.S.C.A. §§ 5100, 5102-5103A, 5106, 5107, 5126 (West 2002)).  See, e.g., Bernard v. Brown, 4 Vet. App. 384 (1993); VAOPGCPREC 16-92, 57 Fed. Reg. 49,747 (1992).


ORDER

Service connection for Meniere's disease is granted.  



____________________________________________
R. FEINBERG
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


